DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-61 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-38, the prior art of record does not teach an illumination apparatus comprising: at least one light source arranged to provide input light; a waveguide arrangement comprising at least a first waveguide that extends across a plane and comprises: first and second opposed light guiding surfaces arranged to guide light along the first waveguide, the second light guiding surface being arranged to guide light by total internal reflection; and an input end arranged between the first and second light guiding surfaces and extending in a lateral direction between the first and second light guiding surfaces, the first waveguide being arranged to receive the input light from the at least one light source through the input end, and being arranged to cause light from the at least one light source to exit from the first waveguide through the second light guiding surface by breaking total internal reflection; and an optical turning film component comprising: an input surface arranged to receive the light exiting from the first waveguide, the input surface extending across the plane; and an output surface facing the input surface, wherein the input surface comprises: an array of prismatic elements each comprising a pair of facets defining a ridge therebetween, the ridges extending along an array of lines across the plane in which the input surface extends, wherein the prismatic elements are arranged to deflect the light exiting the first waveguide, the deflection varying in at least one direction across the plane so that the deflected light is directed towards a common optical window in front of the illumination apparatus.
Regarding claims 39-61, the prior art of record does not teach an optical turning film component comprising: an input surface for receiving light exiting from a waveguide through a light guiding surface of the waveguide by breaking total internal reflection, the input surface extending across a plane; and an output surface facing the input surface, wherein the input surface comprises: an array of prismatic elements each comprising a pair of facets defining a ridge therebetween, the ridges extending along an array of lines across the plane in which the input surface extends, wherein the prismatic elements are arranged to deflect the light exiting the waveguide, the deflection varying in at least one direction across the plane so that the deflected light is directed towards a common optical window in front of the illumination apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871